Citation Nr: 0736340	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-01 597	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left hip.



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





REMAND

The veteran served on active duty from March 1984 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee Oklahoma.  

The veteran's case was remanded for additional development in 
September 2006.  Several actions were required, including 
notifications to the veteran.  The Appeals Management Center 
(AMC) sent a letter to the veteran in October 2006 in 
accordance with the remand instructions.  The letter asked 
the veteran to respond to several matters relating to his 
appeal.  Additionally, the AMC arranged for one of the 
examinations requested in the Board's remand.  A March 2007 
letter was sent by the AMC to the veteran to tell him that 
such an examination would soon be scheduled.  The examination 
was scheduled for April 23, 2007.  However, the veteran did 
not respond to the October 2006 letter, and he did not report 
to the April 23, 2007, examination.  

While it is not entirely clear from the record, it appears 
that later in April 2007, the AMC learned that the veteran 
was no longer residing at the address that had been used to 
notify him of what was required on remand.  (A copy of a 
computer screen showing data relating to the veteran was 
included in the file, apparently in May 2007, which showed a 
different address.)  

Because it appeared that the veteran had not received the 
earlier notification regarding the April 2007 examination, 
another examination was scheduled for June 6, 2007, and the 
veteran appeared.  

What was not done again was re-mailing of the October 2006 
letter.  Because this letter contained important information 
regarding the veteran's appeal, including a request of the 
veteran to provide the necessary information to obtain the 
treatment reports that he had earlier claimed would show a 
worsening of his disability, and because the letter likely 
was not received by the veteran, this letter should again be 
sent to the veteran at his new address.  

As noted above, the Board had remanded the case in part to 
obtain examinations of both the thoracolumbar spine and the 
left hip.  The Board noted that the veteran should be 
scheduled for both examinations if he did not specify which 
issues he was appealing.  A June 2007 VA examiner examined 
the veteran with regard to the spine disability but he noted 
that the AMC had not provided specific instructions with 
regard to the joint examination.  As a result, a remand is 
required in order to afford the veteran a VA examination to 
assess his left hip disability.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should re-send the 
October 6, 2006, notice letter to 
the veteran's current address.  He 
should be given opportunity to 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, attempt to obtain 
and associate with the claims files 
any medical records identified by 
the veteran that have not been 
secured previously, including 
records from Dr. Cohen.  Any VA 
outpatient treatment records dated 
after December 2004 should be 
obtained.  

2.  If no withdrawal of the left hip 
appeal is received from the veteran, 
schedule a VA examination to 
determine the extent of his left hip 
disability.  All necessary tests and 
studies, including range of motion 
studies should be conducted.  The 
examination report must discuss any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and provide an 
opinion as to how these factors 
result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups.  
All losses of function should be 
equated to additional degrees of 
limitation of motion (beyond that 
shown clinically).  

(The veteran is hereby notified that 
it is his responsibility to report 
for the examination and to cooperate 
in the development of the case, and 
that the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

3.  If no withdrawal of the back 
disability rating issue is received, 
provide the claims file to the 
examiner who conducted the June 2007 
spine examination and allow him 
opportunity to review any additional 
medical records that may have since 
been received.  He should indicate 
whether the records cause him any 
reason to revise the conclusions he 
reached regarding the level of the 
veteran's disability in June 2007.  
(If it is determined that another 
examination is required to provide 
an accurate assessment of the 
veteran's thoracolumbar spine 
disability, such an examination 
should be scheduled.)

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report(s) to ensure 
complete compliance with the 
directives of this remand.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue(s) on appeal.  
If any benefit sought is not 
granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

